DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lid attached to the silicon fluidic substrate, wherein the lid at least partly covers the silicon fluidic substrate and at least partly closes the micro-fluidic component, and wherein the microchip is disposed within the lid” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 11, 13, 14 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “wherein the generated electrical signal electrically actuates the sacrificial element causing the sacrificial element to break and the vacuum compartment to open”.  The original specification at ¶ 0103 states “The seal may be a sacrificial element 8, such as a membrane, which can be destructed by suitable means, such as dissolution, by heating or by applying a force, for example an external pushing pressure.”  However, the Specification fails to disclose how a sacrificial element, such as a membrane, can receive a generated electrical signal, and actuates itself to break and open the vacuum compartment.  The instant disclosure provides no such teachings, thus posing an undue burden of experimentation on any person of ordinary skill who wished to practice the invention commensurate with the full scope of the claims.  The specification thus fails to comply with the requirement for enablement for the full scope of the claims.  The breadth of the claim does not recite sufficient structure for providing the claimed function.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 11, 13, 14 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and unclear.  Claim recites “wherein the generated electrical signal electrically actuates the sacrificial element causing the sacrificial element to break and the vacuum compartment to open”.  It is unclear how a sacrificial element, such as a membrane, can receive a generated electrical signal, and actuates itself to break and open the vacuum compartment.  
Regarding claim 1, the claimed device is not commensurate in scope with what is enabled by the specification.  The scope of the claimed device is broader in scope than what is enabled by the specification.  In example, it is unclear how a device without a controller and power source can generate electrical signals.  The specification is specifically directed and applicable to the device comprising electronic circuitry connected to a communication device of a mobile device and/or computer via an interface; and a power interface such as a battery, see ¶ 0166 of the published application.  Therefore, these features can be considered a critical feature of the claimed device.  

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
In response to the Drawings objection, the Applicant points “Fig. 4 illustrates "[a] side view of an embodiment of the sensing device 100 of FIG. 2 where the fluidic substrate 101 is attached to the lid comprising a microchip 103 is illustrated in FIG. 4." Specification, ¶ [00123].”  Although Fig. 4 clearly shows the fluidic substrate 101 and the microchip 103, it is unclear what part of Fig. 4 is the claimed lid.  Applicant further points to “"FIG. 26 illustrates an exploded view of a fluid analyzing device 1 according to embodiments of the present disclosure, comprising a fluidic substrate 101 comprising an inlet 109 and a micro-fluidic component 102, a lid comprising a microchip 103, and a package 110. The package 110 may comprise a base and a top which can be assembled together to package the fluidic substrate 101 and the lid, thus protecting these from environmental influences such as dust... The microfluidic component 102 in FIG. 25 and 26 may comprise a microchip 103 and a vacuum compartment for creating a negative pressure and bring fluids into the channels towards the microchip, according to embodiments of the present disclosure." Specification, ¶ [00128].”  Similarly, in Fig. 26, the microchip 103 is clearly shown.  However, it is unclear what part of Fig. 26 is the claimed lid.  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lid attached to the silicon fluidic substrate, wherein the lid at least partly covers the silicon fluidic substrate and at least partly closes the micro-fluidic component, and wherein the microchip is disposed within the lid” (claim 11) must be shown or the feature(s) canceled from the claim(s).  
As discussed above, in view of the amendments made to the claims, claims 1, 2, 4, 11, 13, 14 & 20 are rejected under 35 USC § 112 for the reasons discussed above.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798